                                             Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RENEE THOMAS,                                 Case No. 19-cv-06463-SI
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING DEFENDANTS'
                                   9             v.                                       MOTION TO DISMISS FIRST
                                                                                          AMENDED COMPLAINT WITHOUT
                                  10        THE REGENTS OF THE UNIVERSITY                 LEAVE TO AMEND
                                            OF CALIFORNIA, et al.,
                                  11                                                      Re: Dkt. No. 44
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Defendants’ motion to dismiss the first amended complaint was scheduled for a hearing on

                                  14   July 10, 2020. The Court determined that the matter is appropriate for resolution without oral

                                  15   argument, and VACATED the hearing. The July 10 case management conference was also

                                  16   VACATED. For the reasons set forth below, the Court GRANTS defendants’ motion and dismisses

                                  17   the complaint without leave to amend.

                                  18
                                  19                                           BACKGROUND

                                  20   I.      Original Complaint and Order Dismissing Original Complaint

                                  21           Plaintiff Renee Thomas filed this action on October 8, 2019. This lawsuit arises out of

                                  22   plaintiff’s release from the women’s soccer team at the University of California, Berkeley (“Cal”)

                                  23   on April 29, 2019, towards the end of her freshman year. Plaintiff has sued the Regents of the

                                  24   University of California (“the Regents”), Jim Knowlton and Neil McGuire. The University of

                                  25   California, Berkeley is governed by the Regents, and the Regents receive federal funds and must

                                  26   comply with Title IX of the Education Amendments of 1972 (“Title IX”). Id. Defendant Jim

                                  27   Knowlton is the Cal Athletic Director and defendant Neil McGuire is the head coach of the Cal

                                  28   women’s soccer team.
                                           Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 2 of 17




                                   1           The original complaint alleged that defendants discriminated against plaintiff on the basis of

                                   2   her sex by releasing her and four other women from the women’s soccer team at the end of the 2018-

                                   3   2019 school year, while only one man was released from the men’s soccer team. Plaintiff alleged

                                   4   that she is “a highly acclaimed high school and club soccer player.” Compl. at ¶ 1. “She played

                                   5   club soccer with the Los Angeles Futbol Club Slammers where she won the 2018 Development

                                   6   Academy U18/19 National Championship. She also played soccer for the Laguna Beach High

                                   7   School’s varsity soccer team.” Id. at ¶ 10. Plaintiff was recruited by defendant Neil McGuire to

                                   8   play soccer as a freshman on the Cal women’s team for the 2018-2019 season. Id. at ¶ 11. Plaintiff

                                   9   accepted a non-scholarship position, forgoing a scholarship to play soccer at the University of

                                  10   Colorado. Id. at ¶ 12. Plaintiff understood there to be an “implicit promise” that she would remain

                                  11   on the team if she met the team’s performance expectations. Id. at ¶ 1. During the 2018-2019 season

                                  12   plaintiff played 304 minutes, more than any other non-scholarship freshman on the women’s team.
Northern District of California
 United States District Court




                                  13   Id. at ¶ 16. Plaintiff ranked twentieth on the team in playing time, and she was tied for eighth in

                                  14   goals and assists.     Id. Additionally, plaintiff participated in opportunities to improve her

                                  15   performance throughout the season. Id. at ¶ 15. Plaintiff trained individually with Coach McGuire

                                  16   before practices and earned the honor of “most improved player” at the team’s annual banquet. Id.

                                  17   at ¶¶ 17, 18.

                                  18           According to the complaint, “[o]n April 29, 2019, without warning or explanation, Mr.

                                  19   MCGUIRE released Ms. Thomas from the women’s soccer team, along with four others.” Id. at

                                  20   ¶ 19. As athletic director, defendant Knowlton was responsible for approving Coach McGuire’s

                                  21   decision to release the five women from the team. Id. at ¶ 20. Plaintiff alleged that “[p]layers are

                                  22   not commonly released from University-level athletics teams.” Id. at ¶ 21. “In spring 2019, the Cal

                                  23   men’s soccer team released just one male player who had played substantially fewer minutes than

                                  24   did other men’s team players.” Id. The original complaint did not allege that the men’s and women’s

                                  25   soccer teams were coached by the same individuals, nor did the complaint allege any connection

                                  26   between the two soccer teams.

                                  27           In an order filed March 10, 2020, the Court dismissed plaintiff’s claims under Title IX, the

                                  28
                                                                                         2
                                           Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 3 of 17




                                   1   Unruh Act, and for negligence with leave to amend.1 The Court held that plaintiff had failed to

                                   2   allege facts in support of the theory underlying all of her claims, namely that the Cal men’s and

                                   3   women’s soccer players were treated unequally. The Court noted,

                                   4                  Plaintiff’s unequal treatment claims are based on the greater number of
                                              women released from the women’s soccer team compared to the number of men
                                   5          released from the men’s team. [Compl] at ¶¶ 19, 21. Plaintiff seeks to compare
                                              herself to similarly situated players on the men’s team to allege that she and the
                                   6          “other young women on the women’s soccer team were treated unfairly when
                                              compared with their male counterparts.” Id. at ¶ 21. Plaintiff largely focuses on
                                   7          minutes played during the soccer season as a basis for alleging that she is similarly
                                              situated to other male players. Id. at ¶¶ 16, 21. Plaintiff also mentions that she “tied
                                   8          for eighth in points for goals and assists” on the women’s team but does not compare
                                              herself to men’s players in terms of points. Id. at ¶ 16.
                                   9
                                              ...
                                  10
                                                       Here, plaintiff focuses on one characteristic in drawing a comparison between
                                  11          herself and her male counterparts: playing time. Plaintiff’s opposition, citing the
                                              statistics documents for which she seeks judicial notice, asserts that Cal men’s soccer
                                  12          team freshmen Kaleo Fernandez, Christian Gomez, and Peter Dylan are comparable
Northern District of California




                                              to her, based on each player’s amount of game time. Opp’n at 3. As an initial matter,
 United States District Court




                                  13          plaintiff does not dispute that the men and women’s soccer teams were coached by
                                              different coaching staffs, and plaintiff does not allege any basis for drawing a
                                  14          connection between coaching decisions made by the women’s soccer coaches and
                                              the men’s soccer coaches, much less a connection that supports an inference of
                                  15          gender discrimination. In addition, neither plaintiff’s complaint nor opposition
                                              allege a factual basis – beyond simply comparing minutes played – for concluding
                                  16          that male soccer players are similarly situated to plaintiff. In the absence of any
                                              allegations showing why it is reasonable to compare the coaching decisions made by
                                  17          the separately coached men’s and women’s teams, it is not enough to simply allege
                                              that male players with less playing time were not released while plaintiff and several
                                  18          other women were released. Reasonable inferences cannot be drawn based on
                                              playing time, or other isolated performance statistics. The documents upon which
                                  19          plaintiff relies provide statistics on how the male players performed during the 2018
                                              season. Dkt. No. 27-2. However, there is no context for these numbers.
                                  20          Furthermore, there are qualitative aspects in evaluating an individual on a team. For
                                              example, a player may be evaluated based on potential to improve, or how they fit
                                  21          into a coach’s vision for their team. Without additional facts on how the two teams
                                              made decisions to release players, plaintiff is unable to show she was similarly
                                  22          situated to her male counterparts. To give rise to an equal treatment claim, a plaintiff
                                              must make “sufficient, nonconclusory allegations plausibly linking the [action at
                                  23          issue] to discrimination on the basis of sex.” Austin v. Univ. of Or., 925 F.3d 1133,
                                              1138 (9th Cir. 2019). “Just saying so is not enough. A recitation of facts without
                                  24          plausible connection to gender is not cured by labels and conclusory statements about
                                              sex discrimination.” Id.
                                  25
                                       Order Granting Defendants’ Motion to Dismiss and Granting Plaintiff Leave to Amend at 5-7 (Dkt.
                                  26
                                  27          1
                                               Plaintiff conceded that she could not state a claim under Section 66271.8 of the California
                                  28   Education Code (Count Two) and that her claim for negligent infliction of emotional distress should
                                       be dismissed, and thus those claims were dismissed without leave to amend.
                                                                                        3
                                             Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 4 of 17




                                   1   No. 32). The Court granted plaintiff leave to amend to correct the deficiencies noted in the order.

                                   2

                                   3   II.       First Amended Complaint
                                   4             On March 20, 2020, plaintiff filed a First Amended Complaint (“FAC”). The FAC alleges

                                   5   amended claims under Title IX, the Unruh Act, and for negligence; and a new cause of action for

                                   6   breach of fiduciary duty against McGuire. Plaintiff’s amended Title IX cause of action continues

                                   7   to allege that defendants discriminated against her on the basis of gender by releasing her from the

                                   8   soccer team (“unequal treatment”), and includes the same allegations mentioned supra with regard

                                   9   to plaintiff’s performance and statistics during her freshman year, the “implicit promise” that

                                  10   plaintiff would remain on the team if she played well, and the fact that she and four other women

                                  11   were released from the team while only one man was released from the men’s soccer team.

                                  12             The FAC also includes new allegations in support of two additional Title IX theories: that
Northern District of California
 United States District Court




                                  13   McGuire created a hostile environment based on sex and that defendants Knowlton and the Regents

                                  14   were deliberately indifferent to that hostile environment (“deliberate indifference”), and that

                                  15   defendants have not provided women with equivalent athletic participation opportunities at Cal

                                  16   (“effective accommodation”). The FAC includes the following new allegations:

                                  17             Unequal Treatment

                                  18         •   Plaintiff “started against Cal’s rival and multi-national championship winner, Stanford

                                  19             University,” and she started in the first spring post-season game. FAC ¶¶ 16-17.

                                  20         •   “On information and belief, the women’s soccer team enrolled at least two women who were

                                  21             not qualified to play women’s soccer. The enrollment of the two players limited the

                                  22             opportunities for two or more qualified women to play on the women’s team.” Id. ¶ 44. “On

                                  23             information and belief, the University did not tolerate similar conduct on the men’s team.”

                                  24             Id. ¶ 45.

                                  25             Deliberate Indifference/Hostile Environment

                                  26         •   During plaintiff’s year on the women’s soccer team, “she and other student athletes were

                                  27             subjected to unreasonable and unconscionable gender-based abusive conduct by Mr.

                                  28             MCGUIRE. Parents of the female athletes complained of his conduct to defendant Jim
                                                                                          4
                                       Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 5 of 17




                                   1       KNOWLTON and others in the University administration. Defendants KNOWLTON and

                                   2       the REGENTS OF THE UNIVERSITY OF CALIFORNIA failed to take action to protect

                                   3       Ms. THOMAS and others from the hostile environment based on sex created by Mr.

                                   4       MCGUIRE.” Id. ¶ 2.

                                   5   •   “During the 2018-2019 season, Mr. MCGUIRE lost his temper at the young female athletes

                                   6       on many occasions. In fits of rage, he singled out his athletes and berated them in front of

                                   7       the team, sometimes nonsensically, to make an example out of them and strike fear in the

                                   8       witnessing athletes. He called young female athletes names, cursed at them, and degraded

                                   9       them with personal insults both related and unrelated to athletic performance. He tormented

                                  10       them psychologically and punished them with grueling workouts.             His behavior was

                                  11       described to the University athletics administration as creating a culture of fear and

                                  12       intimidation.” Id. ¶ 21.
Northern District of California
 United States District Court




                                  13   •   At one practice after a pre-season loss, Mr. McGuire “stopped practice to yell at Ms.

                                  14       THOMAS in front of the entire team before kicking her off the field and telling her she did

                                  15       not belong in the program.” Id. ¶ 23. On another occasion during a drills session, Mr.

                                  16       McGuire “berated Ms. THOMAS for not being disciplined, despite her commitment and her

                                  17       initiative [to] perform supervised drills after practice. His outbursts made Ms. THOMAS

                                  18       feel like she had to be absolutely perfect, and that any error would cause him to turn his back

                                  19       on her.” Id. ¶ 24.

                                  20   •   “In addition to his targeted attacks, Ms. THOMAS sat through tirades where Mr. MCGUIRE

                                  21       degraded the entire team with gender-based abuse and insults. He called out the physique

                                  22       of one player in front of the team and called her weak despite her compliance with the

                                  23       training regimen. He made unwelcome and inappropriate comments about players’ bodies.”

                                  24       Id. ¶ 25.

                                  25   •   McGuire “tormented the athletes psychologically” by, on one occasion, telling plaintiff and

                                  26       her teammates “that they needed to perform better or his children and the children of other

                                  27       coaches would suffer.” Id. ¶ 26.

                                  28   •   “Players and their parents made complaints about Mr. MCGUIRE’s conduct to defendant
                                                                                     5
                                           Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 6 of 17




                                   1          KNOWLTON and others in University administration.” Id. ¶ 28. The FAC references (1)

                                   2          a complaint made in March 2018 by McGuire’s assistant athletic trainer about McGuire’s

                                   3          behavior “when he physically and psychologically abused his team following what he

                                   4          perceived as a moment of disrespect” Id.2; (2) a January 15, 2019 letter from Amy Sekany,

                                   5          a mother of a Cal women’s soccer player, to Jennifer Simon-O’Neill, the Executive Senior

                                   6          Associate Athletics Director which “thoroughly documented the abuses suffered by her

                                   7          daughter and other female athletes” Id. ¶ 303; (3) an April 2019 meeting between three Cal

                                   8          women’s soccer players, Ms. Simon-O’Neill and Mr. Knowlton, in which the women

                                   9          “voice[d] their concerns about Mr. MCGUIRE’s mistreatment” and Ms. Simon-O’Neill told

                                  10          the women that “there was nothing they could say that would result in Mr. MCGUIRE’s

                                  11          termination” Id. ¶ 31; (4) an August 22, 2019 meeting between Amy Sekany, her husband,

                                  12          Ms. Simon-O’Neill, and a Senior Associate Athletics Director to discuss Mr. McGuire’s
Northern District of California
 United States District Court




                                  13          “documented pattern of abuse” and a September 18, 2019 “meeting request” by Ms. Sekany

                                  14          in which she “detailed her concerns” Id. ¶¶ 32-33; and (5) in December 2019, the Office for

                                  15          the Prevention of Harassment and Discrimination reported a complaint by an employee of

                                  16          the University regarding Mr. McGuire’s harassment of his players; the complaint “confirmed

                                  17          that Mr. McGuire’s inappropriate comments about young women’s bodies and about hickeys

                                  18          on the young women’s necks had been reported to them.” Id. ¶ 35.

                                  19      •   The University ignored and disregarded the complaints about McGuire, and “[o]n

                                  20          information and belief, the University would not have ignored and disregarded similar

                                  21          complaints of misconduct made by male athletes against their coaches.” Id. ¶ 37.

                                  22      Effective Accommodation

                                  23      •   “In the 2018-2019 school year, Cal had 15,567 enrolled full time undergraduate female

                                  24

                                  25
                                              2
                                                  The FAC also alleges that in March 2018, the U.S. Department of Education “found that
                                       the University failed to adequately investigate and address claims of sexual harassment made by
                                  26   female students against faculty and staff, in violation of Title IX.” Id. Plaintiff does not allege that
                                       this finding involved any women’s soccer players, McGuire or Knowlton.
                                  27          3
                                                Defendants assert that the letter was delivered by hand in late April 2019 and not mailed
                                  28   on January 15, 2019. Defs’ Reply at 4 n.2.

                                                                                          6
                                              Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 7 of 17




                                   1              students. Cal had 13,997 enrolled full time undergraduate male students. For the same

                                   2              school year, Cal Athletics had 438 male participants in athletics and only 368 female

                                   3              participants in athletics. The gap in participation opportunities was seven percent, such a

                                   4              significant gap that Cal would have to add over 100 spots on women’s athletics teams to

                                   5              close the gap.” Id. ¶ 40.4

                                   6          •   “Despite this gap, Cal reduced the number of [spots] on its women’s soccer team by two

                                   7              while having players like Ms. THOMAS who were qualified and eager to participate but

                                   8              denied the opportunity.” Id. ¶ 41.

                                   9          •   “[S]pots on women’s athletics teams at Cal were reduced in total in the 2019-2020 school

                                  10              year, including on the women’s soccer team. The gap in women’s athletic participation

                                  11              increased to eight percent.” Id. ¶ 42.

                                  12
Northern District of California
 United States District Court




                                  13   III.       Parties’ Requests for Judicial Notice
                                  14              As a general rule, the Court may not consider materials beyond the pleadings when ruling

                                  15   on a Rule 12(b)(6) motion. Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001).

                                  16   However, the court may take judicial notice of some public records, including the ‘records and

                                  17   reports of administrative bodies.’” United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (citing

                                  18   Interstate Nat. Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1953)). The court may not

                                  19   take judicial notice of facts in the public record that are subject to reasonable dispute. Lee, 250 F.3d

                                  20   at 690.

                                  21              Plaintiff requests that the Court take judicial notice of three news articles regarding the

                                  22   “Varsity Blues” college admissions scandal involving the women’s soccer coaches at Yale, USC

                                  23   and UCLA. Dkt. No. 46, Ex. A-C. Plaintiff asserts that these documents are relevant to her claim

                                  24   of unequal treatment because she has alleged that unqualified players were invited onto the women’s

                                  25   soccer team while similar misconduct did not happen on the men’s team (citing Paragraphs 44-45

                                  26
                                                  4
                                  27              The FAC notes that the University reported higher participation numbers for the 2018-
                                       2019 year, reporting 511 male participants in athletics and 478 female participants, for a gap of 4.3
                                  28   percent. Id. at n.1. The FAC does not explain the discrepancy between the reported numbers and
                                       plaintiff’s alleged numbers, or the source for plaintiff’s numbers.
                                                                                          7
                                           Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 8 of 17




                                   1   of the FAC), and “[i]t is well-known that once-reputable women’s soccer teams were implicated in

                                   2   a scheme to give spots on their rosters to unqualified women whose parents paid bribes for their

                                   3   admission to universities.” Pl’s Opp’n at 5.

                                   4          The Court DENIES plaintiff’s request for judicial notice of the news articles. As an initial

                                   5   matter and as discussed further infra, the FAC does not actually contain any concrete, non-

                                   6   conclusory allegations showing that McGuire or anyone else at Cal was involved in the Varsity

                                   7   Blues bribery scandal. Further, even if there were such allegations, the Court finds it would be

                                   8   inappropriate to take judicial notice of news articles about soccer coaches at other universities when

                                   9   assessing the sufficiency of plaintiff’s allegations against these defendants.

                                  10          Plaintiff also requests that the Court take judicial notice of a printout of sports clubs offered

                                  11   at Cal (Ex. D), as well as a printout showing the Pac-12 Conference Schools, which includes Cal,

                                  12   and a listing of men and women’s sports offered at each school (Ex. E). The Pac-12 printout states
Northern District of California
 United States District Court




                                  13   that the Conference sponsors championship competition in 11 men’s and 13 women’s sports; Cal

                                  14   offers 10 of the men’s sports and all 13 of the women’s sports. The Pac-12 printout also states that

                                  15   Cal offers four men’s sports that are not sponsored by the Pac-12 but fielded as a varsity sport

                                  16   (gymnastics, rugby, track and field, and water polo), and that Cal offers 3 such sports for women

                                  17   (field hockey, track and field, and water polo). The Court GRANTS plaintiff’s request for judicial

                                  18   notice of Exhibits D and E.

                                  19          Defendants request judicial notice of the Cal women’s soccer schedules and records from

                                  20   1982-1986 and 1996-2019 (Ex. A). Defendants rely on these records to assert that “[d]uring its 37

                                  21   year history, the UC Berkeley women’s soccer team has had winning records almost every year.

                                  22   The only year in recent memory in which the team finished with a losing record was 2018—the year

                                  23   Plaintiff was on the team—when it finished with a 5-12-2 record overall, and a conference record

                                  24   of 1-9-1. The 2018 season was the first time the team failed to qualify for the National Collegiate

                                  25   Athletics Association (‘NCAA’) tournament in well over a decade. By contrast, the team finished

                                  26   the 2019 season with a 13-5-3 record overall, a 5-3-3 conference record, and again qualified for the

                                  27   NCAA tournament.” Defs’ Mtn. at 12. The Court GRANTS defendants’ request for judicial notice

                                  28   of the team’s playing record; the Court does not draw any inferences from these documents about
                                                                                         8
                                           Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 9 of 17




                                   1   why Cal performed poorly in 2018-2019 and performed well the year after.

                                   2           Defendants also request judicial notice of the Cal men’s and women’s soccer rosters and

                                   3   statistics for 2017-2018, 2018-2019, and 2019-2020 (Ex. B-C), and the UC Berkeley Athletics

                                   4   Website Sports Listing and Pac-12 Conference Website Sports Listing (Ex. D).5 The roster records

                                   5   show that in the 2017-2018 season, the women’s soccer team had 24 players versus 21 on the men’s

                                   6   team; in the 2018-2019 season (the season plaintiff played), the women’s team had 29 players and

                                   7   the men’s team had 22 players; and in the 2019-2020 season, the women’s team had 27 players and

                                   8   the men’s team had 21 players.6 The Court GRANTS defendants’ request for judicial notice of

                                   9   these records.

                                  10

                                  11                                           LEGAL STANDARD

                                  12           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if
Northern District of California
 United States District Court




                                  13   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  14   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                  15   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires

                                  16   the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has acted

                                  17   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened

                                  18   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                  19   speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers ‘labels and conclusions’ or

                                  20

                                  21
                                               5
                                                 Defendants’ motion states that their Exhibit D shows that “UC Berkeley currently has
                                       competitive teams for women in 14 sports, and that these 14 sports cover every single women’s
                                  22   sport for which there is competition within the Pacific-12 Conference.” Defs’ Mtn. at 13. It is
                                       unclear how defendants arrive at the number 14. In any event, the documents submitted by plaintiff
                                  23   show that Cal offered competitive teams for women in all 13 of the sports for which there is
                                       competition within the Pac-12 Conference, and thus it appears the parties are in agreement that Cal
                                  24   offers competitive women’s teams for 100% of the sports for which there is competition within the
                                       Conference.
                                  25           6
                                                 Defendants’ motion states that the size of the women’s soccer team “fluctuated from year
                                  26   to year depending on the needs of the team, increasing by 2 the year before Plaintiff joined, by 3 the
                                       year she joined, and declining by only 1 the year after.” Defs’ Mtn. at 19-20. Defendants did not
                                  27   provide the roster for 2016-2017, and thus the Court cannot take judicial notice of the change in
                                       size, if any, between 2016-2017 and 2017-2018. The Court is also unclear on how defendants
                                  28   tabulated the sizes of other rosters, as the records submitted show that the team grew by 5 players
                                       in 2018-2019 to 29 players, and that the team consisted of 27 players in 2019-2020.
                                                                                          9
                                            Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 10 of 17




                                   1   ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678

                                   2   (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

                                   3   devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “While legal

                                   4   conclusions can provide the framework of a complaint, they must be supported by factual

                                   5   allegations.” Id.

                                   6           In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts alleged in

                                   7   the complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los

                                   8   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to accept as

                                   9   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  10   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  11           If the Court dismisses the complaint, it must then decide whether to grant leave to amend.

                                  12   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no
Northern District of California
 United States District Court




                                  13   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  14   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

                                  15   (citations and internal quotation marks omitted).

                                  16

                                  17                                              DISCUSSION

                                  18   I.      Title IX
                                  19           A.     Unequal Treatment

                                  20           The FAC alleges that “[i]n making their decision to cut Ms. THOMAS from the women’s

                                  21   soccer team, defendant subjected her to discriminatory, gender-based treatment in that they applied

                                  22   different standards to male soccer players whose performance was worse or equal to that of Ms.

                                  23   Thomas but were allowed to continue their participation on the male soccer team.” FAC ¶ 55.

                                  24   Plaintiff argues that she has stated a claim for unequal treatment because the FAC alleges that (1)

                                  25   plaintiff was a “well-regarded soccer player” with “excellent performance” on the team (as

                                  26   evidenced by, for example, starting in the game against Stanford and her statistics for playing time,

                                  27   goals and assists), (2) she and four other women were released from the team while the Cal men’s

                                  28   soccer team released just one male player who had played substantially fewer minutes than did other
                                                                                        10
                                          Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 11 of 17




                                   1   men’s team players, and (3) the women’s soccer team enrolled at least two women who were not

                                   2   qualified to play women’s soccer and on information and belief the University did not tolerate

                                   3   similar conduct on the men’s team.7

                                   4          Defendants contend that plaintiff has failed to cure the deficiencies identified in the Court’s

                                   5   prior order and that plaintiff still has not stated a claim for unequal treatment. Defendants argue

                                   6   that plaintiff’s allegations of unequal treatment are conclusory and that she has not provided any

                                   7   concrete allegations that showing members of the women’s team were treated any differently than

                                   8   members of the men’s team.

                                   9          The Court agrees with defendants. Plaintiff has not alleged any specific facts showing that

                                  10   similarly situated men received more favorable treatment, as she must in order to state a claim for

                                  11   unequal treatment under Title IX. See Kang v. U. Lim Am., Inc., 296 F. 3d 810, 818 (9th Cir. 2002).

                                  12   For all of the reasons stated in the prior order, plaintiff’s comparisons of herself to other women on
Northern District of California
 United States District Court




                                  13   the Cal women’s soccer team is not probative of discriminatory intent. Similarly, the FAC still does

                                  14   not provide a basis for comparing Coach McGuire’s decision to release plaintiff and four other

                                  15   women from the (larger) women’s soccer team with the decision of the men’s soccer team coach to

                                  16   release one player from the (smaller) men’s team. The new allegations that plaintiff started in

                                  17   several games does not add anything to suggest plaintiff was treated differently on account of her

                                  18   sex. And the allegations, “on information and belief,” that “the women’s soccer team enrolled at

                                  19   least two women who were not qualified to play women’s soccer” and that “the University did not

                                  20   tolerate similar conduct on the men’s soccer team” are wholly conclusory. Further, even if those

                                  21   conclusory allegations were true – that unqualified women were allowed on the team and “similar

                                  22   conduct” was not tolerated on the men’s team – plaintiff has not alleged or explained why that would

                                  23   amount to a Title IX violation.

                                  24

                                  25

                                  26
                                              7
                                                  Somewhat confusingly, plaintiff’s opposition suggests that her hostile environment
                                       allegations are relevant to her unequal treatment claim. See Pl’s Opp’n at 5:10-12. The FAC does
                                  27   not allege any connection between the alleged hostile environment and plaintiff’s release from the
                                       team. In any event, as discussed infra, the Court concludes that plaintiff’s hostile environment
                                  28   allegations fail to state a claim, and the result would not be different if the Court considered those
                                       allegations as part of the unequal treatment claim or as asserting a separate Title IX theory.
                                                                                          11
                                          Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 12 of 17



                                              B.      Hostile Environment/Deliberate Indifference
                                   1
                                              The FAC alleges that “Ms. THOMAS and other women on the women’s soccer team were
                                   2
                                       subject to a hostile environment based on sex perpetuated by NEIL MCGUIRE. The REGENTS
                                   3
                                       OF THE UNIVERSITY OF CALIFORNIA and JIM KNOWLTON knew of this hostile
                                   4
                                       environment and failed to take remedial action to protect women like Ms. THOMAS who were
                                   5
                                       subject to such treatment.” FAC ¶ 53.
                                   6
                                              Defendants contend that plaintiff has failed to state a claim for a hostile
                                   7
                                       environment/deliberate indifference for three reasons. First, defendants argue that plaintiff has
                                   8
                                       failed to plead any gender-based discrimination or sexual harassment by McGuire. Defendants
                                   9
                                       contend that plaintiff’s allegations of harassment are conclusory and that she has not alleged even a
                                  10
                                       single example of gender-based abuse, harassment or discrimination, as opposed to generalized
                                  11
                                       allegations of “outbursts” and “abusive” behavior. Second, defendants argue that because Title IX
                                  12
Northern District of California
 United States District Court




                                       does not impose respondeat superior liability on a university, the university can only be liable for
                                  13
                                       any alleged sexual harassment if the university was put on notice of the harassment and failed to
                                  14
                                       act. See generally Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 641 (1999); Gebser v. Lago
                                  15
                                       Vista Indep. Sch. Dist., 524 U.S. 274 (1998). Defendants contend that plaintiff’s allegations of
                                  16
                                       notice are vague and conclusory and that some of the allegations are irrelevant because they post-
                                  17
                                       date plaintiff’s time on the soccer team. Third, defendants argue that even if plaintiff had adequately
                                  18
                                       alleged both gender-based harassment and notice, plaintiff has failed to allege that the University’s
                                  19
                                       deliberate indifference to the harassment denied her access to an educational benefit or opportunity.
                                  20
                                              “[A] plaintiff alleging a Title IX claim against a school that arises from student-on-student
                                  21
                                       or faculty-on-student sexual harassment or assault must establish . . . harassment ‘that is so severe,
                                  22
                                       pervasive, and objectively offensive that it can be said to deprive the [plaintiff] of access to the
                                  23
                                       educational opportunities or benefits provided by the school.” Karasek v. Regents of University of
                                  24
                                       California, 956 F.3d 1093, 1105 (9th Cir. 2020) (quoting Davis, 526 U.S. at 645); see also Parents
                                  25
                                       for Privacy v. Barr, 949 F.3d 1210, 1226 (9th Cir. 2020) (“Stating a Title IX hostile environment
                                  26
                                       claim requires [inter alia] “harassment because of sex”).
                                  27
                                              The Court concludes that plaintiff has failed to allege that McGuire created a hostile
                                  28
                                                                                         12
                                          Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 13 of 17




                                   1   environment, and thus does not reach defendants’ other arguments. As an initial matter, allegations

                                   2   that plaintiff and her teammates “were subjected to unreasonable and unconscionable gender-based

                                   3   abusive conduct” by McGuire are conclusory and the Court disregards them. See FAC ¶ 2. Most

                                   4   of the allegations in the FAC of McGuire’s alleged harassment do not involve harassment because

                                   5   of sex. “Sexual harassment occurs when the victim is subjected to sex-specific language that is

                                   6   aimed to humiliate, ridicule, or intimidate.” Jennings v. Univ. of North Carolina, 482 F.3d 686, 695

                                   7   (4th Cir. 2007). Here, plaintiff alleges that on one occasion McGuire yelled at plaintiff and told her

                                   8   she did not belong on the team and on another occasion berated her for not being disciplined. Id.

                                   9   ¶¶ 23-24. Similarly, the FAC alleges that McGuire “singled out his athletes and berated them,”

                                  10   “called young female athletes names, cursed at them and degraded them with personal insults both

                                  11   related and unrelated to athletic performance,” and that he “tormented them psychologically and

                                  12   punished them with grueling workouts.” Id. ¶ 21; see also id. ¶¶ 20, 22, 26-28, 30, 36 (alleging
Northern District of California
 United States District Court




                                  13   McGuire “behaved erratically and abusively,” “further tormented the athletes psychologically,” and

                                  14   continued “ill treatment”). Such alleged behavior, if proven, could be described as demeaning or

                                  15   abusive. However, it is not “harassment because of sex.” Cf. Jennings, 482 F.3d at 695-97 (holding

                                  16   soccer coach’s “persistent, sex-oriented discussions, both in team settings and in private” qualified

                                  17   as sexual harassment where allegations included, inter alia, that coach “frequently singled out

                                  18   players to find out whether, with whom, and how often they were having sex”; asking a player about

                                  19   the size of her boyfriend’s genitalia; talking about his sexual fantasies involving players; mocking

                                  20   a lesbian player; and making graphic comments about the “nice rack[s]” and “nice legs” of certain

                                  21   players).

                                  22          Plaintiff argues that she has adequately alleged gender-based harassment because she has

                                  23   alleged that McGuire used gender-based insults and made comments that inappropriately focused

                                  24   on the bodies of young women and their sexual activity. Pl’s Opp’n at 8 (citing FAC ¶¶ 25, 35). In

                                  25   those paragraphs of the FAC, plaintiff alleges that McGuire (1) “degraded the entire team with

                                  26   gender-based abuse and insults,” (2) “called out the physique of one player in front of the team and

                                  27   called her weak despite her compliance with the training regimen,” (3) “made unwelcome and

                                  28   inappropriate comments about players’ bodies,” and (4) that in December 2019, the Office for the
                                                                                        13
                                          Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 14 of 17




                                   1   Prevention of Harassment and Discrimination “reported a complaint by an employee of the

                                   2   University . . . [which] confirmed that Mr. MCGUIRE’S inappropriate comments about young

                                   3   women’s bodies and about hickeys on the young women’s necks had been reported to them.” Id.

                                   4   ¶¶ 25, 35.

                                   5          These allegations are insufficient to state a claim for Title IX hostile environment. The first

                                   6   allegation is conclusory. The second allegation – that McGuire “called out the physique” of a player

                                   7   and called her “weak” – does not, without anything more, suggest an inference of sexual harassment.

                                   8   The remaining allegation that McGuire made “unwelcome and inappropriate comments” about

                                   9   player’s bodies and hickeys on their necks – is vague and devoid of any detail showing that McGuire

                                  10   subjected plaintiff and the other players to “sex-specific language that is aimed to humiliate, ridicule,

                                  11   or intimidate.” Jennings, 482 F.3d at 695. The FAC does not allege any details such as what

                                  12   McGuire allegedly said or the context or frequency of these comments. Plaintiff’s opposition brief
Northern District of California
 United States District Court




                                  13   also does not provide any more detail regarding these alleged comments, nor does plaintiff suggest

                                  14   that she could provide such details by amending the complaint (and indeed plaintiff’s opposition

                                  15   does not request leave to amend if the Court finds the FAC insufficient).

                                  16          For the same reasons, in addition to failing to allege that she was subjected to harassment

                                  17   “because of sex,” plaintiff has not alleged facts showing sex-based harassment that was sufficiently

                                  18   severe or pervasive to create a hostile or abusive environment. Cf. id. at 698 (holding the plaintiff

                                  19   had proffered facts permitting a finding of severe or pervasive sex-based harassment where “sex-

                                  20   based verbal abuse permeated team settings”).

                                  21

                                  22          C.      Effective Accommodation
                                  23          The FAC alleges that “Ms. THOMAS was a qualified and interested soccer player who was

                                  24   denied the opportunity to play for the women’s soccer team despite a glaring participation gap

                                  25   throughout the University’s athletics department.” FAC ¶ 54.

                                  26          Claims under an effective accommodation theory “derive from the Title IX regulation at 34

                                  27   C.F.R. § 106.41(c)(1), which bases Title IX compliance in part on whether ‘the selection of sports

                                  28   and levels of competition effectively accommodate the interests and abilities of members of both
                                                                                          14
                                          Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 15 of 17




                                   1   sexes.’” Mansourian v. Regents of Univ. of Cal., 602 F.3d 957, 964 (9th Cir. 2010). “Effective

                                   2   accommodation claims thus concern the opportunity to participate in athletics, while equal treatment

                                   3   claims allege sex-based differences in the schedules, equipment, coaching, and other factors

                                   4   affecting participants in athletics.” Id. at 965.

                                   5           Defendants argue that even taking as true plaintiff’s allegations of a systemwide imbalance

                                   6   in athletic opportunities for women, plaintiff’s Title IX effective accommodation claim fails because

                                   7   she must allege a causal link between the fact that she was released from the women’s soccer team

                                   8   and the University’s alleged failure to effectively accommodate the needs of female athletes.

                                   9   Defendants argue that plaintiff has not and cannot allege such a connection because plaintiff has

                                  10   alleged that she and other players were released at the end of the season, and they were replaced by

                                  11   other women. Defendants assert that the judicially-noticeable facts show that the team roster size

                                  12   naturally fluctuated over time, increasing or decreasing slightly from year to year, and that the
Northern District of California
 United States District Court




                                  13   women’s soccer team is larger than the men’s team.

                                  14           Plaintiff contends that she has standing to pursue an effective accommodation claim because

                                  15   “she is an athlete willing and able to play sports at Cal” and that she is not required to allege that

                                  16   the University’s participation gap has actually harmed her. Pl’s Opp’n at 10. Plaintiff’s argument

                                  17   proves too much. Under plaintiff’s theory, any athlete who alleged that they were able and ready to

                                  18   play a college level sport could bring an effective accommodation claim against a university as long

                                  19   as they could also allege some participation gap somewhere in the overall athletic program. The

                                  20   cases that plaintiff cites do not support her assertion that she can bring an effective accommodation

                                  21   claim without also alleging that the denial of effective accommodation has personally affected her.

                                  22   See Pederson v. Louisiana State Univ., 213 F.3d 858, 871 (5th Cir. 2000) (“Violating Title IX by

                                  23   failing to field women’s varsity teams that effectively accommodate the interests and abilities of the

                                  24   university community certainly creates a barrier for female students. . . . We hold, therefore, that to

                                  25   establish standing under a Title IX effective accommodation claim, a party need only demonstrate

                                  26   that she is ‘able and ready’ to compete for a position on the unfielded team.”); Working v. Lake

                                  27   Oswego Sch. Dist., Case No. 3:16-cv-00581-SB, 2017 WL 2954363, at *7 (D. Or. June 29, 2017)

                                  28   (holding female softball athletes, who alleged system-wide unequal treatment between women’s
                                                                                           15
                                             Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 16 of 17




                                   1   and men’s athletic programs, including between the softball and baseball teams, had standing to

                                   2   bring effective accommodation claims challenging failure to offer opportunities for girls to

                                   3   participate in sports in both softball and other sports); see also Mansourian, 602 F.3d at 969-71

                                   4   (analyzing effective accommodation claims brought by female wrestlers who alleged that

                                   5   university’s elimination of all women from the previously co-ed varsity wrestling team, which “took

                                   6   place in the context of an overall contraction of female athletic participation opportunities” violated

                                   7   Title IX’s effective accommodation requirement).

                                   8            Here, plaintiff does not allege that she was denied effective accommodation because she

                                   9   wishes to play on an unfielded team as in Pederson or Working, or that the university eliminated all

                                  10   opportunities for women to participate in a particular sport, as in Mansourian. Instead, plaintiff

                                  11   alleges that she played soccer on the Cal women’s soccer team, that she and four other women were

                                  12   released at the end of the year, and that they were replaced by women. The Court takes judicial
Northern District of California
 United States District Court




                                  13   notice of the fact that the size of the women’s soccer team has fluctuated slightly during the last

                                  14   three years, that the women’s team is larger than the men’s team, and that the 2018-2019 season

                                  15   was a losing season. Plaintiff does not allege that the reduction in the size of the team by two players

                                  16   from 2018-2019 to 2019-2020 was the result of anything other than a coaching decision by McGuire

                                  17   about who he wanted on the team. The Court concludes that plaintiff has not stated a claim for

                                  18   denial of effective accommodation in violation of Title IX because plaintiff has not tied her release

                                  19   from the team to any alleged system-wide participation gaps at UC Berkeley.

                                  20

                                  21   II.      State Law Claims
                                  22            Plaintiff’s Unruh Act claim and claim for negligence are predicated on the same allegations

                                  23   of gender discrimination that underly her Title IX cause of action. See FAC ¶¶ 59-66. Accordingly,

                                  24   for the same reasons as stated supra, the Court concludes that plaintiff has failed to state a claim for

                                  25   violations of the Unruh Act and for negligence.

                                  26            Plaintiff’s claim for breach of fiduciary duty against McGuire is similarly deficient. The

                                  27   FAC alleges that McGuire violated his fiduciary duty “by exercising his power in an arbitrary and

                                  28   discriminatory way.” Id. ¶ 70. Plaintiff has failed to allege any facts plausibly suggesting that she
                                                                                         16
                                              Case 3:19-cv-06463-SI Document 51 Filed 07/10/20 Page 17 of 17




                                   1   was released on a discriminatory or arbitrary basis.

                                   2

                                   3   III.      Leave to Amend
                                   4             The Court concludes that leave to amend would be futile. Plaintiff has amended the

                                   5   complaint once, and was not able to allege any specific facts in support of her claims of gender

                                   6   discrimination. The Court also notes that the parties have engaged in some limited discovery, and

                                   7   that nevertheless the FAC contains vague, conclusory, and insufficient allegations. Finally, the

                                   8   Court notes that plaintiff’s opposition does not request further leave to amend and does not identify

                                   9   any additional facts that she would allege if given permission to do so.

                                  10

                                  11                                            CONCLUSION

                                  12             For the reasons set forth above, the Court GRANTS defendants’ motion to dismiss the FAC
Northern District of California
 United States District Court




                                  13   without leave to amend.

                                  14

                                  15             IT IS SO ORDERED.

                                  16

                                  17   Dated: July 10, 2020                         ______________________________________
                                                                                      SUSAN ILLSTON
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        17
